MARSHALL, C. J.:
1. Section 1276, General Code, grants the right of appeal from certain orders of the state medical board, but does not define the procedure for perfecting such appeaal. The right to appeal thus conferred is a substantial right which does not fail because of the failure to provide the mode of perfecting it.
2. Where a party desires to appeal and files in the court of of common pleas of the county of his residence a petition alleging his grievance against the board and demanding a certification of the papers and records to that court, it is error to dismiss his proceeding without a hearing upon the claim so appealed.
Judgment reversed.
Hough, Wanamaker, Robinson, Jones and Matthias, JJ., concur. Clark, J.J took no part in the consideration or decision of the case.